Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed May 25, 2022. 

Election/Restrictions
Applicant has elected the following species, wherein:
i) the alternative protein encoded by the (b) nucleotide sequence encoding a gene product that prevents direct killing of the microorganism is a modified Cas polypeptide with target gene deletion and reseal functionalities, as recited in Claim 29; 
ii) the alternative RNA guide molecule target CTX, as recited in Claim 37; and 
	iii) the alternative additional delivery vehicle feature is a RNA guide molecule that targets pathogenicity, as recited in Claim 36.

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that there is no undue burden to search and examine all species. 
Applicants' arguments have been fully considered but are not found persuasive. MPEP §803 states that "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions."
          In the instant case a serious burden exists since each limitation, directed to the different alternative proteins, the different alternative RNA guide molecule targets, and the different alternative additional delivery vehicle feature each requires a separate, divergent, and non co-extensive search and examination of the patent and non-patent literature. A search for a Cas9 polypeptide would not be co-extensive with a search for an undisclosed and unrecited replicon protein. A reference rendering a guide RNA targeting NDM as anticipated or obvious over the prior art would not necessarily also render a guide RNA targeting CMY as anticipated or obvious over the prior art. Similarly, a reference rendering a guide RNA targeting microbial metabolism as anticipated or obvious over the prior art would not necessarily also render an undisclosed and unrecited gene product that confers selective advantage as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
          Further, a search and examination of all the claims directed to both embodiments involves different considerations of novelty, obviousness, written description, and enablement for each claim. In view of these requirements, it is the Examiner's position that searching and examining all of the claimed species in the same application presents a serious burden on the Examiner for the reasons given above and in the previous Restriction Requirement.
          The requirement is still deemed proper and is therefore made FINAL.

Amendments
Applicant's response and amendments, filed May 25, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-26, 28, 30-32, 38-39, and 53, amended Claims 27, 34, 51, and 54, and withdrawn Claim 40.
Claims 27, 29, 33-37, 40-52, and 54-57 are pending.
	Claim 40 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 27, 29, 33-37, 41-52, and 54-57 are under consideration. 
	
Priority
This application is a division of application 15/303,925 filed on October 13, 2016, now abandoned, which is a 371 of PCT/GB2015/051132 filed on April 14, 2015. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of UK 1418508.6 filed on October 17, 2014, UK 1413719.4 filed on August 1, 2014, and UK 1406674.0 filed on April 14, 2014 has been filed in parent application 15/303,925. 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, UK 1413719.4 filed on August 1, 2014, and UK 1406674.0 filed on April 14, 2014 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Using a keyword search for “reseal” and “resolvase”, the Examiner is unable to find disclosure of a Cas polypeptide modified to thus-possess the functional ability to reseal a target DNA sequence, e.g. fusion to a resolvase, as recited in the instant independent claims. Using a keyword search for “recombinase”, the Examiner is unable to find disclosure of a Cas polypeptide modified to further comprise a recombinase catalytic domain, as recited in Claims 29 and 52. 
Rather, support for a Cas polypeptide modified to thus-possess the functional ability to reseal a target DNA sequence, e.g. fusion to a resolvase, as recited in the instant independent claims, may be found in UK 1418508.6 filed on October 17, 2014 (Figure 18; specification pg 14, lines 5-6).
Accordingly, the effective priority date of the instant claims is granted as October 17, 2014. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on June 22, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claims 27, 29, 33-34, 36-37, 41-48, 50-52, 54, and 56-57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over of Lu et al (WO 15/034872; priority to September 5, 2013; of record in IDS) in view of Liu et al (U.S. 2015/0071898, filed June 30, 214, priority to September 6, 2013).
Determining the scope and contents of the prior art.
With respect to Claims 27 and 51, Lu et al is considered relevant prior art for having disclosed the use of programmable nucleases to inactivate a target antibiotic resistance gene in a microorganism, whereby the programmable nucleases may be a CRISPR/Cas9 nuclease (pgs 12, line 5-pg 13, line 17) or a recombinase-based programmable nuclease circuits (pg 30, line 15-pg 32, line 28) to inactivate a target antibiotic resistance gene in a microorganism. 
For example, Lu et al disclosed a delivery vehicle for introducing a polynucleotide into an antibiotic-resistant microorganism, 
wherein the delivery vehicle is selected from the group consisting of a plasmid, linear double-stranded DNA, a non-virulent bacteriophage and a lysogenic bacteriophage (pg 6, lines 1-5), and 
comprises a recombinant polynucleotide for inactivation of DNA carrying at least one antibiotic resistance gene that confers antibiotic resistance to the microorganism (pg 12, line 3, antibiotic resistance genes), 
wherein the recombinant polynucleotide comprises:
(a) a clustered regularly interspaced short palindromic repeat (CRISPR) array nucleic acid sequence having or transcribing an RNA guide molecule, wherein the RNA guide molecule:
(i) mediates the binding of a CRISPR associated (Cas) DNA-binding polypeptide or a functional equivalent or a modified version thereof to the at least one antibiotic resistance gene, and
(ii) has a spacer sequence sufficiently complementary to a target DNA sequence of the at least one antibiotic resistance gene for the at least one antibiotic resistance gene to be targeted and inactivated by the Cas DNA-binding polypeptide or the functional equivalent or the modified version thereof (pgs 4-5, joining ¶); and
(b) a nucleotide sequence encoding a gene product, wherein the gene product prevents direct killing of the microorganism, to wit, comprises the Cas DNA-binding polypeptide or its functional equivalent or its modified version (pg 13, lines 11-16). 
Lu et al disclosed the target gene is integrated into the host cell chromosome or is epichromosomal (pg 5, lines 25-28). 
Lu et al disclosed wherein the Cas protein generates a double-strand break (DSB) (pg 13, lines 2-3, double stranded breaks of the target by Cas9).

Lu et al do not disclose the use of said recombinase in the context of a Cas9-recombinase chimeric protein to inactivate a target antibiotic resistance gene in a microorganism. However, prior to the filing date of the instantly claimed invention, and with respect to Claims 27, 29 and 51-52, Liu et al is considered relevant prior art for having disclosed the use of chimeric Cas9 proteins comprising a recombinase domain (Title) to improve the specificity of RNA programmable endonucleases. Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands. Such rearrangements allow for targeted excision (syn. “creates a deletion”) of DNA segments [0004], as the recombinase catalytic domain comprises the functional property of re-ligation [0025]. 
Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and industrial and/or pharmaceutical means of controlling and/or minimizing bacterial infections. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first Cas DNA-binding polypeptide with a second Cas DNA-binding polypeptide, to wit, a Cas9-recombinase fusion protein, as disclosed by Liu et al, in a nucleic acid delivery vehicle designed for inactivating at least one antibiotic resistance gene in a microorganism with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Furthermore, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated to substitute a first Cas DNA-binding polypeptide with a second Cas DNA-binding polypeptide, to wit, a Cas9-recombinase fusion protein, in a nucleic acid delivery vehicle designed for inactivating at least one antibiotic resistance gene in a microorganism because Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands. Such rearrangements allow for targeted excision of DNA segments [0004]. Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. Furthermore, Lu et al disclosed that both CRISPR/Cas9 systems and recombinase systems may be used to inactivating at least one antibiotic resistance gene in a microorganism, and thus the ordinary artisan would have recognized that the chimeric Cas9-recombinase fusion proteins of Liu et al merely combine the two functionalities, to wit, DNA target binding via the Cas9 RNA guide molecule and target cleaving via the recombinase enzymatic activity.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 33, Lu et al disclosed wherein the modified Cas DNA-binding polypeptide is Cas9 (Figure 1).
Liu et al disclosed wherein the modified Cas DNA-binding polypeptide is Cas9 (Title).
With respect to Claims 34 and 54, Lu et al disclosed multiple gRNAs directed to additional antibiotic resistance genes (pg 42, lines 4-6). 
Liu et al disclosed multiple gRNAs directed to the target the artisan’s target gene (e.g. Figures 1-2, 4-6, 9). 
With respect to Claim 36, Lu et al disclosed the invention allows the simultaneous knockdown of multiple genes (pg 33, lines 10-17, targeting different loci), e.g. an antibiotic resistance gene and/or a virulence gene (pg 33, line 32; pg 37, line 12, antibiotic resistance genes and/or virulence genes).
With respect to Claim 37, Lu disclosed wherein the RNA guide molecule may target CTX (pg 15, line 20).
With respect to Claim 42, Lu et al disclosed a pharmaceutical composition comprising nucleic acid delivery vehicle or probiotic bacteria (pgs 17-18, joining ¶), e.g. a food or dietary supplement (pg 22, lines 23-29).
With respect to Claim 43, Lu et al disclosed a pharmaceutical composition comprising nucleic acid delivery vehicle or probiotic bacteria (pgs 17-18, joining ¶), e.g. a food or dietary supplement (pg 22, lines 23-29).
With respect to Claim 44, Lu et al disclosed wherein the non-pathogenic microbe is a commensal bacterium (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
With respect to Claim 56, Lu et al disclosed a host cell comprising the nucleic acid delivery vehicle (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
With respect to Claim 57, Lu et al disclosed a host cell comprising the nucleic acid delivery vehicle (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
With respect to Claim 50, Lu et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell, e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one (pg 33, lines 31-32, target existing antibiotic resistance gene; Example 2).
With respect to Claim 45, Lu et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell, e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one (pg 12, line 3, antibiotic resistance genes; pg 40, re-sensitize an already resistant microbial population to antibiotics), the method comprising the step of administering the nucleic acid to a subject, e.g. treat antibiotic-resistance (pg 25, lines 16-22).
With respect to Claim 46, Lu et al disclosed oral administration (pg 22, lines 23-26).
With respect to Claim 47, Lu et al disclosed wherein the subject is human, other mammal, or rodent (pg 4, line 29; Example 18, mouse tissue cage animal model).
With respect to Claims 41 and 48, Lu et al disclosed wherein the nucleic acid construct is itself able to transfer between a first recipient host cell to another recipient host cell (pg 6, lines 4-10, conjugative plasmid, autonomously distributed; pgs 20-21, joining ¶). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious.

Response to Arguments
The Lichtenstein Declaration under 37 CFR 1.132 filed May 25, 2022 has been considered. 

Applicant declares (¶4) that the RNA-guided nuclease system of Lu et al mediates rapid killing of the target cells (per Example 5). 
Applicant’s argument(s) has been fully considered, but is not persuasive. Lu et al disclosed that it was not the phiRGN-induced plasmid loss itself that elicited lethality, but rather that the toxin-antitoxin addiction module system was artificially activated (pg 43, lines 11-15). Lu et al do not disclose that inactivation or loss of an antibiotic resistance gene results in rapid killing of the target cells. Rather, Lu et al disclosed that complementation with the antitoxin expressed in trans abrogated cytotoxicity and instead resulted in resensitization of the multidrug-resistant microbial strain to an antibiotic (pg 43, lines 24-26). Lu et al disclosed that transmissible CRISPR/Cas systems were shown to ….re-sensitize bacterial populations to antibiotics, e.g. via molecular deletion of antibiotic resistance plasmids from the cells (pg 55, lines 10-13; pg 40, lines 16-20). 

Applicant declares (¶6) that the role of the recombinase, as described in Lu, is merely to regulate expression of the cointroduced gene product of interest. Lu does not teach that a recombinase could or should be used to interact functionally with a programmable nuclease such as Cas at the target site of the programmable nuclease.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Liu et al disclosed the use of chimeric Cas9 proteins comprising a recombinase domain (Title) to improve the specificity of RNA programmable endonucleases. Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands. Such rearrangements allow for targeted excision (syn. “creates a deletion”) of DNA segments [0004], as the recombinase catalytic domain comprises the functional property of re-ligation [0025]. 
Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. 

Applicant declares (¶9) that Liu does not teach the use or demonstrate any success of the engineered site-specific endonucleases in a microbial system.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Thus, no undue experimentation is required. The Examiner further notes that the CRISPR/Cas system was originally identified in microbial system. Applicant admits that programmable nucleases, e.g. Cas, can be used to target antibiotic resistance genes in a microorganism (per Lu et al, (¶10)). Liu et al disclosed the recombinase may be a microbial recombinase, e.g. Hin or Gin recombinase [0016]. Thus, it is unclear why the ordinary artisan would not reasonably expect the engineered site-specific endonucleases to work in a microbial system when the function of Cas enzymes and recombinase enzymes themselves had originally and naturally evolved in microbial systems. 

Applicant declares (¶10) that Lu teaches against avoiding direct killing of the microorganism or improve specificity of the programmable nuclease. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Lu et al disclosed the use of the CRISPR/Cas system to delete or inactivate antibiotic resistance gene(s) in pathogenic bacteria. Those of ordinary skill in the art have long-recognized that inactivating the antibiotic resistance gene itself does not directly kill the bacterium. Rather, it is the antibiotic, when present, that kills the bacterium, should said bacterium be sensitive, not resistant, to said antibiotic. 
As a second matter, Liu et al disclosed the use of chimeric Cas9 proteins comprising a recombinase domain (Title) to improve the specificity of RNA programmable endonucleases. Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands, whereby said chimeric Cas9 proteins may be used in bacterial cells, e.g. for the treatment of bacterial infections. 

Applicant declares (¶11) that a person of ordinary skill in this art would not consider off-target effects in microorganisms to be a problem requiring a solution. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. 

Applicant declares (¶12) that modifying the programmable nucleases, such as Cas, as taught by Lu, by incorporating a recombinase catalytic domain as taught by Liu, in order to increase specificity and reduce off-target cell death, would change the fundamental principle of action of the programmable nucleases taught by Lu.
Applicant’s argument(s) has been fully considered, but is not persuasive. Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands, whereby said chimeric Cas9 proteins may be used in bacterial cells, e.g. for the treatment of bacterial infections [0121]. Thus, it is unclear how such modification of a programmable Cas to further comprise a recombinase domain in order to increase specificity and reduce off-target cell death, would change the fundamental principle of action of the programmable nucleases taught by Lu.

Applicant declares (¶12) that combination would be considered to be illogical by a person of ordinary skill, given that the purpose of the modification would either contradict the teachings of the two or be seen as unnecessary.
Applicant’s argument(s) has been fully considered, but is not persuasive. It appears that the Examiner has a different understanding of what one of ordinary skill in the art would have recognized and understood regarding the use of the CRISPR/Cas system to treat bacterial infections, including the targeting and inactivation of antibiotic resistance genes in light of the Lu et al and Liu et al disclosures.  

Applicant argues that there is no teaching or suggestion in Lu that sequence-specific destruction of a targeted gene such as an antibiotic resistance gene leading to cell death would be an undesirable outcome
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Instant claims are directed to a modified Cas polypeptide to create a deletion in an antibiotic resistance gene, thereby inactivating said antibiotic resistance gene. Lu et al disclosed the use of programmable nucleases to inactivate a target antibiotic resistance gene in a microorganism, whereby the programmable nucleases may be a CRISPR/Cas9 nuclease (pgs 12, line 5-pg 13, line 17) or a recombinase-based programmable nuclease circuits (pg 30, line 15-pg 32, line 28) to inactivate a target antibiotic resistance gene in a microorganism. Lu et al do not disclose the use of said recombinase in the context of a Cas9-recombinase chimeric protein to inactivate a target antibiotic resistance gene in a microorganism. However, Liu et al disclosed the use of chimeric Cas9 proteins comprising a recombinase domain (Title) to improve the specificity of RNA programmable endonucleases. Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands. Such rearrangements allow for targeted excision (syn. “creates a deletion”) of DNA segments [0004], as the recombinase catalytic domain comprises the functional property of re-ligation [0025]. 

Applicant argues that the skilled person would be aware that the "off-target effects" mentioned in Liu are not only less likely in microorganism genomes but also of little consequence: any potential off-target effect might merely result in death of a negligible fraction of the microorganisms. Specific use the Cas9-recombinase fusion protein as disclosed in Liu in the context of the Lu would not have been deemed necessary to improve specificity of the Cas9 activity to target microbial genes.
Applicant’s argument(s) has been fully considered, but is not persuasive. Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. 

Applicant argues that although Liu describes the use of modified Cas polypeptides for the treatment of (a) bacterial infections in [0121] and (b) in bacterial cells in [0127], the context of those descriptions is a very long list of theoretical diseases and cell types.
Applicant’s argument(s) has been fully considered, but is not persuasive. The list of cell types disclosed in [0127] in which the Cas9 protein of the invention may be practiced is not so great, to wit, three—specifically, mammalian cells, yeast cells, and bacterial cells, so as to prevent the ordinary artisan from envisaging each member of the list. Similarly, the list of disease conditions, including bacterial infections, disclosed in [0121] is not so great, so as to prevent the ordinary artisan from immediately envisaging each member of the list, especially in light of the ordinary artisan’s common sense that the bacterial infections in [0121] refers to the bacterial cells in [0127]. 

Applicant argues that there was no reason for the skilled person to incur additional time and expense in modifying and replacing the Cas9 protein described in Lu with the Cas9-recombinase fusion protein
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. inoperability of the prior art, beyond-the-norm expenses and/or time, are not evidence without a supporting declaration. Applicant fails to articulate exactly how much time and/or expense would be so prohibitive to the ordinary artisan so as to be beyond the real-world scientific practice of routine experimentation given the state of the art as of 2014. It is considered that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). 

Applicant argues that Lu provides no suggestion of any need to modify the Cas DNA binding polypeptides.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Liu et al disclosed the use of chimeric Cas9 proteins comprising a recombinase domain (Title) to improve the specificity of RNA programmable endonucleases. Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands, whereby said chimeric Cas9 proteins may be used in bacterial cells, e.g. for the treatment of bacterial infections. 

Applicant argues that the present invention is based on the recognition that direct killing of microorganisms via targeted gene destruction is a problem, not recognized in either of Lu or Liu, in the context of antibiotic resistance in microbes.
Applicant’s argument(s) has been fully considered, but is not persuasive. Lu et al disclosed the use of the CRISPR/Cas system to delete or inactivate antibiotic resistance gene(s) in pathogenic bacteria. Those of ordinary skill in the art have long-recognized that inactivating the antibiotic resistance gene itself does not directly kill the bacterium. Rather, it is the antibiotic, when present, that kills the bacterium, should said bacterium be sensitive, not resistant, to said antibiotic. 

Applicant argues that the problem is addressed in the present invention by using a modified Cas DNA-binding polypeptide to prevent direct killing while still inactivating the targeted antibiotic resistance gene, such that the microorganism becomes sensitized to the antibiotic.
Applicant’s argument(s) has been fully considered, but is not persuasive. Liu et al clearly evidence that modified Cas DNA-binding polypeptide were previously known in the art, and to be practiced in bacterial cells, e.g. to treat bacterial infections, as such chimeric Cas9 proteins comprising a recombinase domain improve the specificity of RNA programmable endonucleases, and thus are another art-recognized class of enzymes useful for targeted genetic manipulations.

Applicant argues that Liu is directed to improving specificity of endonucleases and recombinases in a clinical, i.e., mammalian or more likely human, environment. The solutions described in Liu et al. are essentially "increasing the number of sequences (e.g., having a nuclease bind at more than one site at a desired target), and/or splitting the activities (e.g. target binding and target cleaving) of a nuclease between two or more proteins.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are directed to a nucleic acid molecule encoding a modified Cas DNA-binding polypeptide, and thus reasonably encompass Applicant’s argued solutions disclosed by Liu et al. To put it another way, the instant claims do not prohibit or exclude the modified Cas polypeptides of Liu et al. 

Applicant argues that in many of the specific fusion protein embodiments described in Liu, the nuclease function of the RNA-programmable nuclease (such as Cas9) is inactivated because it is not the nuclease function, rather it is the site-specific function of the original RNA-programmable nuclease, that is of interest in Liu in order to provide recombinases with improved specificity.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are directed to a nucleic acid molecule encoding a modified Cas DNA-binding polypeptide, whereby the modified Cas polypeptide is able to create a deletion and reseal the target DNA sequence. Instant claims do not require the DNA cleavage, creation of deletion, and resealing of target DNA to be performed by the Cas polypeptide itself, but rather reasonably encompasses those functionalities being performed by other protein domains fused to the modified Cas polypeptide, e.g., the recombinases. To put it another way, the instant claims do not prohibit or exclude the modified Cas polypeptides of Liu et al. 

Applicant argues that the skilled person would not have been motivated to combine the teaching of Lu (generally relates to use of programmable nucleases such as CRISPR-Cas for manipulating microbial genes such as antibiotic-resistance genes) with Liu because Liu is directed to improving specificity of recombinase or nuclease activity in the context of clinical applications for mammalian (such as human) genomes where accuracy of those activities is critical. By contrast, the present application concerns microorganism genomes, which are significantly smaller than mammalian genomes.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Liu et al disclosed the modified Cas polypeptides may be used for the treatment of bacterial infections [0121], being performed in bacterial cells [0127].

Applicant argues that off-target effects in microorganism genomes are not only less likely but, should they happen, would only impact on a small population of microorganism cells and not affect the overall desired impact following targeting of a microorganism gene.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims place no requirement to the degree of off-target effects, if any. Furthermore, Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005].

Applicant argues that Liu primarily concerns nuclease-inactivated RNA-programmable nucleases combined with recombinases with the aim of improving site-specificity of the recombinase function. The skilled person would regard using such constructs as unnecessary in the context of microorganism gene manipulation and additionally would consider it an undue burden with no reasonable expectation of success to make and test such constructs.
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. skilled person would regard using such constructs as unnecessary, are not evidence without a supporting declaration. Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues that Liu fails to teach any recombinant polypeptide that includes a nucleotide sequence encoding a modified Cas DNA-binding polypeptide that deletes a portion of a target antibiotic gene sequence.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lu et al disclosed the use of programmable nucleases to inactivate a target antibiotic resistance gene in a microorganism, whereby the programmable nucleases may be a CRISPR/Cas9 nuclease (pgs 12, line 5-pg 13, line 17) or a recombinase-based programmable nuclease circuits (pg 30, line 15-pg 32, line 28) to inactivate a target antibiotic resistance gene in a microorganism. 

Applicant argues that would not have been motivated to substitute any Cas DNA-binding protein for a modified Cas DNA-binding protein that creates a deletion and reseals a target antibiotic resistance gene as presently claimed based on the teaching of Liu, as Liu fails to mention, let alone teach or suggest, an engineered recombinase that recognizes, cleaves and reseals a target gene in order to prevent DSB-induced killing of a microorganism
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lu et al disclosed the use of programmable nucleases to inactivate a target antibiotic resistance gene in a microorganism, whereby the programmable nucleases may be a CRISPR/Cas9 nuclease (pgs 12, line 5-pg 13, line 17) or a recombinase-based programmable nuclease circuits (pg 30, line 15-pg 32, line 28) to inactivate a target antibiotic resistance gene in a microorganism. 
Liu et al disclosed that the recombinase catalytic domain has the functional property including DNA strand cleavage and re-ligation (syn. “reseal”) [0025]. 
Thus, those of ordinary skill in the art would immediately recognize that the Cas9-recombinase fusion proteins of Liu et al targeted to an antibiotic resistance gene, as per Lu et al, would predictably achieve the asserted phrase ‘reseals a target gene in order to prevent DSB-induced killing of a microorganism’. 
	 
Applicant argues that neither Lu nor Liu recognizes let alone provides any teaching or suggestion to the skilled artisan that a modified Cas DNA-binding protein that deletes and reseals a target gene will prevent DSB-induced killing of a microorganism and thus sensitize the microorganism to an antibiotic
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that resealing a target gene will prevent DSB-induced killing of a microorganism and thus sensitize the microorganism to an antibiotic, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Liu et al disclosed that, like the CRISPR/Cas9 system, site-specific recombinases are another art-recognized class of enzymes useful for targeted genetic manipulations, as such enzymes recognize and bind to short DNA sequences, at which they cleave the DNA backbone, exchange the two DNA helices involved and rejoin (syn. reseal) the DNA strands. Such rearrangements allow for targeted excision of DNA segments [0004]. Liu et al disclosed that naturally-occurring recombinases are limited to the specific consensus sequence to which they bind, and thus there is a need for engineering recombinases with altered and/or improved specificity [0004]. Fusion of the recombinase to the Cas9 endonuclease solves such a problem by increasing the number of nucleotide sequences to which the recombinase can bind and/or splitting the activities (target binding and target cleaving) between two or more proteins, thereby increasing the target specificity of the nuclease and decreasing the likelihood of off-target effects [0005]. Such novel chimeric Cas9-recombinase fusion proteins are useful for targeted deletions or other genomic modifications [0006]. Furthermore, Lu et al disclosed that both CRISPR/Cas9 systems and recombinase systems may be used to inactivating at least one antibiotic resistance gene in a microorganism, and thus the ordinary artisan would have recognized that the chimeric Cas9-recombinase fusion proteins of Liu et al merely combine the two functionalities, to wit, DNA target binding via the Cas9 RNA guide molecule and target cleaving via the recombinase enzymatic activity.

2. 	Claims 34-35, 41-43, 45-48, 50, and 54-57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over of Lu et al (WO 15/034872; priority to September 5, 2013; of record in IDS) in view of Liu et al (U.S. 2015/0071898, filed June 30, 214, priority to September 6, 2013), as applied to Claims 27, 29, 33-34, 36-37, 41-48, 50-52, 54, and 56-57 above, and in further view of Glucksmann et al (U.S. 2015/0232881; priority to November 7, 2013). 
Determining the scope and contents of the prior art.
Liu et al disclosed wherein a first guide RNA construct comprising multiple guide RNAs is transcribed from its own promoter, and a second guide RNA construct comprising multiple guide RNAs is transcribed from its own promoter [0143]. 
Neither Lu et al nor Liu et al disclosed wherein each of the multiple RNA guide molecules is transcribed from its own promoter sequence. 
However, prior to the filing date of the instantly claimed invention, and with respect to Claims 35 and 55, Glucksmann et al disclosed a delivery vehicle for introducing a polynucleotide into an antibiotic-resistant cell, e.g. infectious bacteria [1437, 1514], in which the delivery vehicle comprises a recombinant polynucleotide encoding clustered regularly interspaced short palindromic repeat (CRISPR) array nucleic acid sequence having or transcribing multiple RNA guide molecules, 
wherein each RNA guide molecule mediates the binding of a CRISPR-associated (Cas) DNA-binding polypeptide to the one or more antibiotic resistance genes [1411],
wherein each RNA guide molecule has a spacer sequence sufficiently complementary to a target DNA sequence of the antibiotic resistance gene(s) for the antibiotic resistance gene(s) to be targeted and inactivated in the presence of the Cas DNA-binding polypeptide, 
thereby sensitising the cell to the antibiotic(s), and 
wherein the delivery vehicle is selected from the group consisting of a plasmid, a nucleotide vector, or a bacteriophage, which is necessarily either non-virulent (non-lysogenic) or lysogenic (virulent) ([1232, 1254]; Table V-2).  
Glucksmann et al disclosed that the first guide RNA molecule is operably linked to a first promoter, and a second guide RNA molecule is operably linked to a second promoter [0064-66, 244-245], and that the nucleic acid molecule encodes the guide RNA molecules and the Cas9 molecules [0250].
Glucksmann et al disclosed wherein the delivery vehicle further comprises a nucleic acid sequence which encodes the Cas9 DNA-binding polypeptide or its functional equivalent, e.g.  Cas1, Cas2, Cas3, Cas4, Cas5 and/or Cas6 ([0092-95, 440, 1081]; Table II-1).
Glucksmann et al disclosed the Cas9 molecules generate double-strand breaks [0214, 234, 820].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CRISPR array nucleic acid sequence encoding the RNA guide molecules such that each of the multiple RNA guide molecules is transcribed from its own promoter sequence with a reasonable expectation of success because Glucksmann et al disclosed the ability to operably link each RNA guide molecule to its own promoter, the motivation being that one can then individually regulate the expression of the corresponding RNA guide molecule, e.g. independently inducible, independently regulatable, or cell-specific [1225, 1234]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 33, Lu et al disclosed wherein the modified Cas DNA-binding polypeptide is Cas9 (Figure 1).
Liu et al disclosed wherein the modified Cas DNA-binding polypeptide is Cas9 (Title).
With respect to Claims 34 and 54, Lu et al disclosed multiple gRNAs directed to additional antibiotic resistance genes (pg 42, lines 4-6). 
Liu et al disclosed multiple gRNAs directed to the target the artisan’s target gene (e.g. Figures 1-2, 4-6, 9). 
Glucksmann et al disclosed wherein the construct is used to target one or more antibiotic resistance genes [1410-1411]. 
With respect to Claim 36, Lu et al disclosed the invention allows the simultaneous knockdown of multiple genes (pg 33, lines 10-17, targeting different loci), e.g. an antibiotic resistance gene and/or a virulence gene (pg 33, line 32; pg 37, line 12, antibiotic resistance genes and/or virulence genes).
With respect to Claim 37, Lu disclosed wherein the RNA guide molecule may target CTX (pg 15, line 20).
With respect to Claim 42, Lu et al disclosed a pharmaceutical composition comprising nucleic acid delivery vehicle or probiotic bacteria (pgs 17-18, joining ¶), e.g. a food or dietary supplement (pg 22, lines 23-29).
Glucksmann et al disclosed nucleic acid delivery vehicle [0138], e.g. a plasmid, a nucleotide vector, or a bacteriophage, which is necessarily either non-virulent (non-lysogenic) or lysogenic (virulent) ([1232, 1254]; Table V-2).  
With respect to Claim 43, Lu et al disclosed a pharmaceutical composition comprising nucleic acid delivery vehicle or probiotic bacteria (pgs 17-18, joining ¶), e.g. a food or dietary supplement (pg 22, lines 23-29).
Glucksmann et al disclosed wherein the composition is a pharmaceutical [0097-101].
With respect to Claim 44, Lu et al disclosed wherein the non-pathogenic microbe is a commensal bacterium (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
With respect to Claim 56, Lu et al disclosed a host cell comprising the nucleic acid delivery vehicle (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
Glucksmann et al disclosed a host cell comprising a recombinant polynucleotide, e.g. an attenuated bacterium [1254].
With respect to Claim 57, Lu et al disclosed a host cell comprising the nucleic acid delivery vehicle (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
Glucksmann et al disclosed wherein the host cell is a commensal bacterium (Bifidobacterium longum, [1254]).
With respect to Claim 50, Lu et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell, e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one (pg 33, lines 31-32, target existing antibiotic resistance gene; Example 2).
Glucksmann et al disclosed a method of treating or preventing an infection in a subject caused by one or more antibiotic-resistant microorganisms comprising one or more antibiotic resistance gene(s), the method comprising the step of introducing into the microorganism(s) a therapeutically effective amount of the delivery vehicle, e.g. bacteriophage vector [1254], where the RNA guide molecule(s) of the delivery vehicle targets the antibiotic resistance gene(s), thereby inactivating the antibiotic resistance gene(s) and sensitising the microorganism(s) to the antibiotic(s) [1437, 1514].
With respect to Claim 45, Lu et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell, e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one (pg 12, line 3, antibiotic resistance genes; pg 40, re-sensitize an already resistant microbial population to antibiotics), the method comprising the step of administering the nucleic acid to a subject, e.g. treat antibiotic-resistance (pg 25, lines 16-22).
Glucksmann et al disclosed a method of treating or preventing an infection in a subject caused by one or more antibiotic-resistant microorganisms comprising one or more antibiotic resistance gene(s), the method comprising the step of introducing into the microorganism(s) a therapeutically effective amount of the delivery vehicle according to Claim 1 where the RNA guide molecule(s) of the delivery vehicle targets the antibiotic resistance gene(s), thereby inactivating the antibiotic resistance gene(s) and sensitising the microorganism(s) to the antibiotic(s) [1437, 1514].
With respect to Claim 46, Lu et al disclosed oral administration (pg 22, lines 23-26).
Glucksmann et al disclosed the composition comprising the delivery vehicle is a pharmaceutical composition may be administered to the subject topically or orally [1264]. 
With respect to Claim 47, Lu et al disclosed wherein the subject is human, other mammal, or rodent (pg 4, line 29; Example 18, mouse tissue cage animal model).
Glucksmann et al disclosed wherein the subject is a mammal or human [0136]. 
With respect to Claims 41 and 48, Lu et al disclosed wherein the nucleic acid construct is itself able to transfer between a first recipient host cell to another recipient host cell (pg 6, lines 4-10, conjugative plasmid, autonomously distributed; pgs 20-21, joining ¶). 
Glucksmann et al disclosed wherein the plasmid is a plasmid replicon, e.g. persists in the cell by autonomous replication [1278], or is a bacteriophage [1254].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious.

Response to Arguments
Applicant argues that Glucksmann et al do not cure the defect of Lu et al and Liu et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Lu et al and Liu et al are discussed above and incorporated herein. Applicant does not contest the teachings of Glucksmann et al as applied to the obviousness to modify the CRISPR array nucleic acid sequence encoding the RNA guide molecules such that each of the multiple RNA guide molecules is transcribed from its own promoter sequence with a reasonable expectation of success because Glucksmann et al disclosed the ability to operably link each RNA guide molecule to its own promoter, the motivation being that one can then individually regulate the expression of the corresponding RNA guide molecule, e.g. independently inducible, independently regulatable, or cell-specific [1225, 1234]. 

Applicant argues that Glucksmann (like Liu) appears to be addressing the problem of off-target effects in mammalian systems, so the skilled person would not have been motivated to use the teachings of Glucksmann in a microorganism context.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Glucksmann et al disclosed a method of treating or preventing an infection in a subject caused by one or more antibiotic-resistant microorganisms comprising one or more antibiotic resistance gene(s), the method comprising the step of introducing into the microorganism(s) a therapeutically effective amount of the delivery vehicle, e.g. bacteriophage vector [1254], where the RNA guide molecule(s) of the delivery vehicle targets the antibiotic resistance gene(s), thereby inactivating the antibiotic resistance gene(s) and sensitising the microorganism(s) to the antibiotic(s) [1437, 1514], whereby the microorganism may be a bacterium [1254].

Applicant argues that there is no rationale in Glucksmann for using independent promoters, whereas the present application provides a reason for doing so.
Applicant’s argument(s) has been fully considered, but is not persuasive. Glucksmann et al disclosed that the first guide RNA molecule is operably linked to a first promoter, and a second guide RNA molecule is operably linked to a second promoter [0064-66, 244-245]. Glucksmann et al disclosed the ability to operably link each RNA guide molecule to its own promoter, the motivation being that one can then individually regulate the expression of the corresponding RNA guide molecule, e.g. independently inducible, independently regulatable, or cell-specific [1225, 1234]. 

3. 	Claims 34, 36-37, 41-50, 54, and 56-57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over of Lu et al (WO 15/034872; priority to September 5, 2013; of record in IDS) in view of Liu et al (U.S. 2015/0071898, filed June 30, 214, priority to September 6, 2013) and Glucksmann et al (U.S. 2015/0232881; priority to November 7, 2013), as applied to Claims 27, 29, 33-37, 41-48, 50-52, and 54-57 above, and in further view of Kunin et al (WO 10/075424; of record in IDS) and Bikard et al (WO 14/124226; filed February 7, 2014; priority to February 7, 2013; of record in IDS). 
Determining the scope and contents of the prior art.
Neither Lu et al, Liu et al, nor Glucksmann et al disclosed wherein the method further comprises the step of administering to the subject an antibiotic that the antibiotic-resistant microorganism has become sensitized to. 
However, prior to the filing date of the instantly claimed invention, and with respect to Claim 49, Kunin et al disclosed a delivery vehicle for introducing a polynucleotide into an antibiotic-resistant microorganism, 
wherein the delivery vehicle is selected from the group consisting of a plasmid, linear double-stranded DNA, a non-virulent bacteriophage and a lysogenic bacteriophage (pg 28, ¶8; pgs 31-32, joining ¶s, bacteriophages), and 
comprises a recombinant polynucleotide for inactivation of DNA carrying at least one antibiotic resistance gene that confers antibiotic resistance to the microorganism, 
wherein the recombinant polynucleotide comprises:
(a) a clustered regularly interspaced short palindromic repeat (CRISPR) array nucleic acid sequence having or transcribing an RNA guide molecules, wherein the RNA guide molecule (e.g. pg 3,¶3; pg 4, ¶4, ¶10; pg 16, ¶2-4):
(i) mediates the binding of a CRISPR associated (Cas) DNA-binding polypeptide or a functional equivalent or a modified version thereof to the at least one antibiotic resistance gene (pg 4, ¶11; pg 8, ¶5), and
(ii) has a spacer sequence sufficiently complementary to a target DNA sequence of the at least one antibiotic resistance gene for the at least one antibiotic resistance gene (pg 4, ¶4) to be targeted and inactivated by the Cas DNA-binding polypeptide or the functional equivalent or the modified version thereof; and
(b) a nucleotide sequence encoding a gene product, wherein the gene product prevents direct killing of the microorganism, to wit, comprises the Cas DNA-binding polypeptide or its functional equivalent or its modified version (e.g. pg 26, ¶4). 
Kunin et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, the method comprising the step of introducing said nucleic acid into said cell (pg 5, ¶10, treating an antibiotic-resistant bacterial infection by downregulating the antibiotic resistance gene; pg 12, ¶4, if downregulated, e.g. antibiotic resistance genes, would aid in the treatment of bacterial infection).
Kunin et al disclosed (pg 5, ¶10, treating an antibiotic-resistant bacterial infection by downregulating the antibiotic resistance gene; pg 12, ¶4, if downregulated, e.g. antibiotic resistance genes, would aid in the treatment of bacterial infection), thus, Kunin implicitly disclosed that the method further comprises the step of administering to the subject an antibiotic that the one or more antibiotic-resistant microorganisms has become sensitized to, as such would have been understood and/or common sense to the ordinary artisan. It is illogical to downregulate or inactivate an antibiotic resistance gene that is causal for the antibiotic-resistant infection, if the artisan is not then intending to further treat with the antibiotic that the microorganism has now become sensitized to.
Kunin et al disclosed wherein the target gene is integrated into the host cell chromosome or is epichromosomal (pg 5, ¶5, 7; pg 9, ¶6, protection against invading phages). 
Kunin et al disclosed wherein the gene product encoded by the nucleotide sequence of (b) comprises the Cas DNA-binding polypeptide or its functional equivalent or its modified version, e.g. Cas1, Cas2, Cas3, Cas4, Cas5, or Cas6 (e.g. pg 26, 4-7).

Similarly, Bikard et al disclosed a delivery vehicle for introducing a polynucleotide into an antibiotic-resistant microorganism, 
wherein the delivery vehicle is selected from the group consisting of a plasmid, linear double-stranded DNA, a non-virulent bacteriophage and a lysogenic bacteriophage ([0005], phagemid or plasmid), and 
comprises a recombinant polynucleotide for inactivation of DNA carrying at least one antibiotic resistance gene that confers antibiotic resistance to the microorganism, 
wherein the recombinant polynucleotide comprises:
(a) a clustered regularly interspaced short palindromic repeat (CRISPR) array nucleic acid sequence having or transcribing an RNA guide molecule, (tracrRNA, [0005]) wherein the RNA guide molecule:
(i) mediates the binding of a CRISPR associated (Cas) DNA-binding polypeptide or a functional equivalent or a modified version thereof to the at least one antibiotic resistance gene (targeting RNA is directed to….antibiotic resistance gene, [0005]) and
(ii) has a spacer sequence (crRNA, [0005]) sufficiently complementary to a target DNA sequence of the at least one antibiotic resistance gene for the at least one antibiotic resistance gene to be targeted and inactivated by the Cas DNA-binding polypeptide or the functional equivalent or the modified version thereof; and
(b) a nucleotide sequence encoding a gene product, wherein the gene product prevents direct killing of the microorganism, to wit, comprises the Cas DNA-binding polypeptide or its functional equivalent or its modified version (Cas enzyme, [0005]). 
Bikard et al disclosed converting an antibiotic resistant bacteria to an antibiotic sensitive one, and then using the appropriate antibiotic to rid the subject of the bacteria that have been accordingly sensitized to the antibiotic [0040]. 
Bikard et al disclosed the target gene is integrated into the host cell chromosome or is epichromosomal ([0009], plasmids, immunized against plasmid horizontal transfer; [0054], Plasmids are a predominant source of antibiotic resistance and virulence genes in pathogenic bacteria). 
Bikard et al disclosed wherein the gene product encoded by the nucleotide sequence of (b) comprises the Cas DNA-binding polypeptide or its functional equivalent or its modified version [0005], e.g. Cas9 [0008]. 
Bikard et al disclosed wherein the Cas protein generates a double-strand break (DSB) (double stranded cleavage of the target by Cas9 is achieved, [0055]).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lu et al treating or preventing infection in a subject caused by an antibiotic-resistant microorganism to further comprise the step of administering to the subject an antibiotic that the antibiotic-resistant microorganism has become sensitized to, as disclosed by Kunin et al and/or Bikard et al, with a reasonable expectation of success because those of ordinary skill in the art would reasonably expect the use of the CRISPR/Cas system to inactivate and/or delete the corresponding target antibiotic resistance gene, the artisan being motivated because Kunin et al disclosed (pg 5, ¶10, treating an antibiotic-resistant bacterial infection by downregulating the antibiotic resistance gene; pg 12, ¶4, if downregulated, e.g. antibiotic resistance genes, would aid in the treatment of bacterial infection), thus, Kunin implicitly disclosed that the method further comprises the step of administering to the subject an antibiotic that the one or more antibiotic-resistant microorganisms has become sensitized to, as such would have been understood and/or common sense to the ordinary artisan. It is illogical to downregulate or inactivate an antibiotic resistance gene that is causal for the antibiotic-resistant infection, if the artisan is not then intending to further treat with the antibiotic that the microorganism has now become sensitized to. Similarly, Bikard et al disclosed converting an antibiotic resistant bacteria to an antibiotic sensitive one, and then using the appropriate antibiotic to rid the subject of the bacteria that have been accordingly sensitized to the antibiotic [0040]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 33, Lu et al disclosed wherein the modified Cas DNA-binding polypeptide is Cas9 (Figure 1).
Liu et al disclosed wherein the modified Cas DNA-binding polypeptide is Cas9 (Title).
Bikard et al disclosed wherein the Cas DNA-binding polypeptide is Cas9 or a functional equivalent or a modified version thereof [0008].
With respect to Claims 34 and 54, Lu et al disclosed multiple gRNAs directed to additional antibiotic resistance genes (pg 42, lines 4-6). 
Liu et al disclosed multiple gRNAs directed to the target the artisan’s target gene (e.g. Figures 1-2, 4-6, 9). 
Glucksmann et al disclosed wherein the construct is used to target one or more antibiotic resistance genes [1410-1411]. 
Kunin et al disclosed multiple gRNA (spacers) directed to the antibiotic resistance gene, or additional antibiotic resistance gene (pg 32, ¶5, spacers….are designed…target an antibiotic resistance gene).
Bikard et al disclosed multiple gRNAs directed to additional antibiotic resistance genes [0014]. 
With respect to Claims 35 and 55, Glucksmann et al disclosed that the first guide RNA molecule is operably linked to a first promoter, and a second guide RNA molecule is operably linked to a second promoter [0064-66, 244-245], and that the nucleic acid molecule encodes the guide RNA molecules and the Cas9 molecules [0250].
With respect to Claim 36, Lu et al disclosed the invention allows the simultaneous knockdown of multiple genes (pg 33, lines 10-17, targeting different loci), e.g. an antibiotic resistance gene and/or a virulence gene (pg 33, line 32; pg 37, line 12, antibiotic resistance genes and/or virulence genes).
Bikard et al disclosed the invention allows the simultaneous knockdown of multiple genes, e.g. an antibiotic resistance gene and/or a virulence gene [0004], 14], whereby the virulence factors [0038] are different target genes than the antibiotic resistance genes [0039], and successfully demonstrated the use of a polynucleotide that targets a first antibiotic resistance gene and a first pathogenicity gene [0014].
With respect to Claim 37, Lu disclosed wherein the RNA guide molecule may target CTX (pg 15, line 20).
Kunin disclosed wherein the RNA guide molecule may target the virulence gene CTX (pg 13, ¶2).
With respect to Claim 42, Lu et al disclosed a pharmaceutical composition comprising nucleic acid delivery vehicle or probiotic bacteria (pgs 17-18, joining ¶), e.g. a food or dietary supplement (pg 22, lines 23-29).
Glucksmann et al disclosed nucleic acid delivery vehicle [0138], e.g. a plasmid, a nucleotide vector, or a bacteriophage, which is necessarily either non-virulent (non-lysogenic) or lysogenic (virulent) ([1232, 1254]; Table V-2).  
Kunin et al disclosed a composition comprising nucleic acid delivery vehicle (pg 29, ¶1; pg 32, ¶7).
Bikard et al disclosed a composition comprising nucleic acid delivery vehicle [0005].
With respect to Claim 43, Lu et al disclosed a pharmaceutical composition comprising nucleic acid delivery vehicle or probiotic bacteria (pgs 17-18, joining ¶), e.g. a food or dietary supplement (pg 22, lines 23-29).
Glucksmann et al disclosed wherein the composition is a pharmaceutical [0097-101].
Kunin et al disclosed wherein the composition is a pharmaceutical, dietary supplement, or a Tg microbe (pg 12, ¶3, dairy products; pg 29, ¶1; pg 37, ¶1, food additive).
Bikard et al disclosed wherein the composition is a pharmaceutical [0005].
With respect to Claim 44, Lu et al disclosed wherein the non-pathogenic microbe is a commensal bacterium (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
Kunin et al disclosed wherein the non-pathogenic Tg microbe is a commensal bacterium (Lactobacillus, pg 12, ¶1-2).
With respect to Claim 56, Lu et al disclosed a host cell comprising the nucleic acid delivery vehicle (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
Glucksmann et al disclosed a host cell comprising a recombinant polynucleotide, e.g. an attenuated bacterium [1254].
Kunin et al disclosed a host cell (pg 5, ¶4).
Bikard et al disclosed a host cell [0050].
With respect to Claim 57, Lu et al disclosed a host cell comprising the nucleic acid delivery vehicle (pgs 21-22, Donor Bacteria, Commensal bacteria, e.g. Lactobacillus).
Glucksmann et al disclosed wherein the host cell is a commensal bacterium (Bifidobacterium longum, [1254]).
Kunin et al disclosed wherein the host cell is a commensal bacterium (Lactobacillus, pg 12, ¶1-2).
Bikard et al disclosed wherein the host cell is a commensal bacterium (Staphylococcus aureus, [0050]).
With respect to Claim 50, Lu et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell, e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one (pg 33, lines 31-32, target existing antibiotic resistance gene; Example 2).
Glucksmann et al disclosed a method of treating or preventing an infection in a subject caused by one or more antibiotic-resistant microorganisms comprising one or more antibiotic resistance gene(s), the method comprising the step of introducing into the microorganism(s) a therapeutically effective amount of the delivery vehicle, e.g. bacteriophage vector [1254], where the RNA guide molecule(s) of the delivery vehicle targets the antibiotic resistance gene(s), thereby inactivating the antibiotic resistance gene(s) and sensitising the microorganism(s) to the antibiotic(s) [1437, 1514].
Kunin et al is considered relevant prior art for having disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, the method comprising the step of introducing said nucleic acid into said cell (pg 5, ¶10, treating an antibiotic-resistant bacterial infection by downregulating the antibiotic resistance gene; pg 12, ¶4, if downregulated, e.g. antibiotic resistance genes, would aid in the treatment of bacterial infection).
Bikard et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell [0006-7], e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one [0040]. 
With respect to Claim 45, Lu et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell, e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one (pg 12, line 3, antibiotic resistance genes; pg 40, re-sensitize an already resistant microbial population to antibiotics), the method comprising the step of administering the nucleic acid to a subject, e.g. treat antibiotic-resistance (pg 25, lines 16-22).
Glucksmann et al disclosed a method of treating or preventing an infection in a subject caused by one or more antibiotic-resistant microorganisms comprising one or more antibiotic resistance gene(s), the method comprising the step of introducing into the microorganism(s) a therapeutically effective amount of the delivery vehicle according to Claim 1 where the RNA guide molecule(s) of the delivery vehicle targets the antibiotic resistance gene(s), thereby inactivating the antibiotic resistance gene(s) and sensitising the microorganism(s) to the antibiotic(s) [1437, 1514].
Kunin et al disclosed a method of treating or preventing an infection in a subject, the method comprising the step of administering the nucleic acid to a subject, e.g. treat antibiotic-resistance (pg 5, ¶9-10).  
Bikard et al disclosed a method of using the nucleic acid delivery vehicle to downregulate the expression of a gene in a prokaryotic cell, introducing to a cell [0006-7], e.g. for converting an antibiotic resistant bacteria to an antibiotic sensitive one [0040], the method comprising the step of administering the nucleic acid to a subject, e.g. treat antibiotic-resistance (Example 5).
With respect to Claim 46, Lu et al disclosed oral administration (pg 22, lines 23-26).
Glucksmann et al disclosed the composition comprising the delivery vehicle is a pharmaceutical composition may be administered to the subject topically or orally [1264]. 
Kunin et al disclosed wherein the method comprises oral or topical administration (pg 29, ¶4, topical application; pg 33, ¶3, oral administration).
Bikard et al disclosed oral or topical administration [0025].
With respect to Claim 47, Lu et al disclosed wherein the subject is human, other mammal, or rodent (pg 4, line 29; Example 18, mouse tissue cage animal model).
Glucksmann et al disclosed wherein the subject is a mammal or human [0136]. 
Kunin et al disclosed wherein the subject is human, primate, rodent, fowl (pg 31, ¶4).
Bikard et al disclosed wherein the subject is human, other mammal, or rodent [0047, 63].
With respect to Claims 41 and 48, Lu et al disclosed wherein the nucleic acid construct is itself able to transfer between a first recipient host cell to another recipient host cell (pg 6, lines 4-10, conjugative plasmid, autonomously distributed; pgs 20-21, joining ¶). 
Glucksmann et al disclosed wherein the plasmid is a plasmid replicon, e.g. persists in the cell by autonomous replication [1278], or is a bacteriophage [1254].
Bikard et al disclosed wherein the phagemid nucleic acid construct is itself able to transfer between a first recipient host cell to another recipient host cell ([0009], treatment of a mixed population…delivery of an immunizing phagemid in the rest of the population). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious.

Response to Arguments
Applicant argues that Kunin does not disclose sensitization as in the present application.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lu et al disclosed the use of programmable nucleases to inactivate a target antibiotic resistance gene in a microorganism, whereby the programmable nucleases may be a CRISPR/Cas9 nuclease (pgs 12, line 5-pg 13, line 17) or a recombinase-based programmable nuclease circuits (pg 30, line 15-pg 32, line 28) to inactivate a target antibiotic resistance gene in a microorganism. 

Applicant argues that the examiner is exercising impermissible hindsight.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Lu et al, Kunin et al, and Bikard et al are each directed to inactivating antibiotic-resistance genes in microorganisms, whereby Kunin et al disclosed (pg 5, ¶10, treating an antibiotic-resistant bacterial infection by downregulating the antibiotic resistance gene; pg 12, ¶4, if downregulated, e.g. antibiotic resistance genes, would aid in the treatment of bacterial infection), thus, Kunin implicitly disclosed that the method further comprises the step of administering to the subject an antibiotic that the one or more antibiotic-resistant microorganisms has become sensitized to, as such would have been understood and/or common sense to the ordinary artisan. It is illogical to downregulate or inactivate an antibiotic resistance gene that is causal for the antibiotic-resistant infection, if the artisan is not then intending to further treat with the antibiotic that the microorganism has now become sensitized to. Bikard et al disclosed converting an antibiotic resistant bacteria to an antibiotic sensitive one, and then using the appropriate antibiotic to rid the subject of the bacteria that have been accordingly sensitized to the antibiotic [0040]. 

Applicant argues that Bikard teaches using CRISPR-Cas for direct killing of bacteria by targeting genomic or plasmid sequences. Where an antibiotic resistance gene is present on a plasmid, and the CRISPR system "only targets the plasmid," Bikard teaches that any part of the plasmid and not necessarily the antibiotic resistance gene itself can be targeted (see paragraph [0040] of Bikard, also cited by the Examiner). Bikard teaches using antibiotic treatment only when a plasmid containing an antibiotic resistance gene is targeted.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, inactivating the antibiotic-resistance gene does not kill the microorganism. Rather, Bikard et al disclosed converting an antibiotic resistant bacteria to an antibiotic sensitive one, and then using the appropriate antibiotic to rid the subject of the bacteria that have been accordingly sensitized to the antibiotic [0040].
As a second matter, that Bikard et al contemplate other genes on a target plasmid does not take away or otherwise discredit targeting the antibiotic-resistance gene. 

Conclusion
4. 	No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633